Cook, J.,
concurring in judgment only.
{¶ 49} There was sufficient evidence to support Miller’s conviction for felony murder under R.C. 2903.02(B). I therefore agree with the majority’s resolution of the state’s first proposition of law. I cannot agree, however, with the majority’s treatment of the remaining propositions.
{¶ 50} The majority sustains the state’s second proposition of law, concluding that the court of appeals committed constitutional error by reversing the trial court’s judgment on a manifest-weight-of-the-evidence rationale with the concurrence of only two judges. See Section 3(B)(3), Article IV, Ohio Constitution. This conclusion is judicially imprudent and legally incorrect. First, the majority’s resolution of the first proposition of law necessarily decides that the court of appeals erred in its analysis of the felony murder issue. Our decision that the court of appeals should not have reversed at all on that issue renders moot any discussion of whether the court of appeals was required to do so unanimously.
{¶ 51} Second, the majority’s resolution of the unanimity issue is simply wrong as a matter of law. It is true that the court of appeals sustained an assignment of error in which Miller alleged that his felony murder conviction was against the manifest weight of the evidence. But even a cursory reading of the opinion below shows that the court of appeals did not actually hold that Miller’s conviction was against the manifest weight of the evidence. Rather, the court of appeals held (incorrectly) that “the charge against appellant of felony-murder, based upon the underlying crime of felonious assault, was not possible,” and thus, “it was error for the trial court to allow that charge to go to the jury.” This rationale reveals nothing other than the court of appeals’ belief that there was insufficient evidence as a matter of law to allow the jury to consider a felony-murder instruction. And a reversal based on insufficiency of evidence does not require unanimity on the part of the court of appeals. See Section 3(B)(3), Article IV, Ohio Constitution; State v. Thompkins (1997), 78 Ohio St.3d 380, 678 N.E.2d 541, paragraph three of the syllabus.
{¶ 52} Finally, I decline to join the majority’s disposition of the hearsay issue raised in the state’s third proposition of law. The majority decides that the *394statement at issue — the victim’s declaration “If I would come up shot in the head, that bastard [Miller] did it” — is admissible under the Evid.R. 803(3) exception to the hearsay rule. Evid.R. 803(3) allows evidence of an otherwise inadmissible hearsay statement that is “[a] statement of the declarant’s then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memo'll or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant’s will.” (Emphasis added.)
{¶ 53} It is true that our cases have applied Evid.R. 803(3) to permit testimony that the victim was fearful of the defendant. See, e.g., State v. O’Neal (2000), 87 Ohio St.3d 402, 411, 721 N.E.2d 73; State v. Reynolds (1998), 80 Ohio St.3d 670, 677, 687 N.E.2d 1358; State v. Apanovitch (1987), 33 Ohio St.3d 19, 21, 514 N.E.2d 394. But the statement at issue in this case says nothing about the victim’s fear of Miller; it states only the victim’s belief that Miller would be her killer if she were ever (ishot in the head.” Such a statement is beyond the scope of the Evid.R. 803(3) exception. Cf. State v. Awkal (1996), 76 Ohio St.3d 324, 331, 667 N.E.2d 960 (noting that certain statements, while indicative of the victim’s state of mind, exceeded the scope of the Apanovitch rule because they did not indicate that the victim feared the defendant). In concluding otherwise, the majority has interpreted Evid.R. 803(3) to allow something that the plain language of the rule forbids — a hearsay statement of belief to prove the fact believed.
{¶ 54} I would therefore find that the victim’s statement was inadmissible hearsay. I still agree, however, with today’s decision to reverse the judgment of the court of appeals because the trial court’s admission of the hearsay statement was harmless beyond a reasonable doubt. The fact that Miller caused his wife’s death was not at issue; the only question was whether Miller shot her knowingly, purposely, or accidentally. The wife’s hearsay statement was probative, if at all, to the question of whether Miller purposely killed her. The trial outcome, however, establishes that the jury was unaffected by the hearsay statement’s implication of a purpose to kill. The fact that the jury found Miller guilty of felony murder under R.C. 2903.02(B) rather than aggravated murder under R.C. 2903.01(A) establishes that the jury was unconvinced that Miller acted purposely. Accordingly, Miller suffered no discernible prejudice from the erroneous admission of hearsay testimony.
{¶ 55} For the foregoing reasons, I concur in the judgment but decline to join the opinion of the majority.
Moyer, C.J., and Pfeifer, J., concur in the foregoing opinion.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, Angela M. Scott and Ariana E. Tarighati, Assistant Prosecuting Attorneys, for appellant.
Richard J. Perez, Rosplock & Perez, for appellee.
Victor V. Vigluicci, Portage County Prosecuting Attorney, and Kelli K.- Norman, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.